Case 9:18-cv-80176-BB Document 190-1 Entered on FLSD Docket 05/13/2019 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal representative          CASE NO.: 9:18-cv-80176-BB/BR
   of the Estate of David Kleiman, and W&K Info
   Defense Research, LLC

          Plaintiffs,

   v.

   CRAIG WRIGHT

          Defendant.

            ORDER DENYING PLAINTIFFS’ MOTION TO FILE UNDER SEAL

         THIS CAUSE is before the Court on Plaintiffs’ Motion to File their Sur-reply to Defendant’s

  Motion for Judgment on the Pleadings under seal. The Court has reviewed the Motion, and being fully

  advised on the Motion, it is hereby:

         ORDERED AND ADJUDGED that the Motion is DENIED. The contents of Plaintiffs’ Sur-

  reply to Defendant’s Motion for Judgment on the Pleadings contains no information necessitating a

  departure from the policy that Court filings be public.

  DONE AND ORDERED in chambers on this ___ day of May, 2019.


                                                                   ______________________________
                                                                                    Judge Beth Bloom
                                                                           United States District Judge

  Copies furnished: All counsel of record
